Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.800 Filed 01/03/19 Page 1 of 15



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN

    MICHAEL BOWMAN, individually
    and on behalf of all others similarly
    situated,
                                                Case No. 17-cv-11630-NGE
                       Plaintiff,
                                                Hon. Nancy G. Edmunds
    v.
                                                Mag. R. Steven Whalen
    ART VAN FURNITURE, INC., a
    Michigan corporation,

                     Defendant.


              PLAINTIFF’S RESPONSE TO OBJECTOR VARCHETTI’S
                       MOTION FOR ATTORNEY’S FEES

         Plaintiff Michael Bowman (“Plaintiff” or “Bowman”), individually and on

behalf of a class of similarly-situated individuals, hereby responds to and asks the

Court to deny Objector Julie Varchetti’s Motion for Attorney’s Fees (Dkt. 56) and, in

support, states as follows:

         1.     Plaintiff and Defendant Art Van Furniture, Inc. (“Art Van” or

“Defendant”)1 reached a class settlement in this case, and the Court considered the

fairness of the settlement’s terms and the three objections to the settlement,

including that of Julie Varchetti, at the October 24, 2018, Final Fairness Hearing



1
 Art Van Furniture, Inc., a Michigan corporation, converted to Art Van Furniture,
LLC, a Delaware limited liability company.
                                            1
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.801 Filed 01/03/19 Page 2 of 15




and in its December 10, 2018, Orders granting final approval to the settlement and

approving in part Plaintiff’s motion for reasonable attorneys’ fees (Dkts. 52, 53).

      2.     The Court addressed each of the objections to the settlement in detail,

and it ultimately granted final approval to the settlement, concluding that the

overall response to the settlement was favorable.

      6.     Objector Varchetti and her counsel (which includes Paul E. Varchetti,

Objector Varchetti’s husband) are not entitled to an award of attorneys’ fees

because Varchetti was not actually successful in objecting to the settlement—the

terms of the settlement were approved by the Court, Varchetti’s objection was

overruled, and the Court’s decision regarding fees for class counsel is a matter

inherently reserved for the Court.

      7.     However, should the Court elect to award attorneys’ fees to Varchetti,

the amount requested is inappropriate. Counsel for Varchetti did not bear any risk

sufficient to warrant the requested lodestar multiplier, and attorney Paul Varchetti

should not receive a fee award in light of his failure to disclose his involvement in

the case and the conflicts arising from his relationship with Objector Julie

Varchetti.

      WHEREFORE, Plaintiff asks the Court to deny Varchetti’s motion for

attorneys’ fees.




                                          2
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.802 Filed 01/03/19 Page 3 of 15




             BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE

                      CONCISE STATEMENT OF ISSUES
                               PRESENTED

  I.     Is Julie Varchetti entitled to attorneys’ fees if the Court overruled her

         objection in granting final approval to the settlement?

  II.    Did Varchetti’s counsel face sufficient risk to warrant a multiplier of 2x

         her counsel’s lodestar?

  III.   Should Paul Varchetti be awarded attorneys’ fees in light of his failure

         to apprise the Court of his involvement in his wife’s objection?




                                           i
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.803 Filed 01/03/19 Page 4 of 15




                         RELEVANT AUTHORITIES

Bowling v. Pfizer, Inc., 102 F.3d 777 (6th Cir. 1996)

Rawlings v. Prudential-Bache Properties, Inc., 9 F.3d 513 (6th Cir. 1993)

Vizcaino v. Microsoft Corp., 290 F.3d 1043 (9th Cir. 2002)




                                         ii
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.804 Filed 01/03/19 Page 5 of 15




I.       Introduction

         As explained below, Varchetti’s motion for attorneys’ fees is inappropriate

and should be denied. The only basis for such an award would be the creation of an

additional, tangible benefit to the Settlement Class. No such benefit was obtained

here. As Varchetti herself acknowledges in her Motion for attorneys’ fees (Dkt. 56

at 1), the Court overruled her objection to the settlement and correctly recognized

that “the determination of fees is ultimately made by the Court, not by the

settlement terms.” (Dkt. 53 at 16.) Moreover, in regards to the cases discussed in

Varchetti’s objection, the Court further noted that “Plaintiff has adequately

distinguished those cases on which the objecting individual relied”. (Dkt. 53 at 14,

n. 2.)

         Thus, the record is clear that Varchetti and her counsel have not obtained

any additional benefit for the Settlement Class—the Court was always tasked with

determining Settlement Class Counsel’s reasonable attorneys’ fees and did so after

overruling Varchetti’s objection. Accordingly, Varchetti’s counsel should not be

rewarded for their efforts in this case and Varchetti’s motion for attorneys’ fees

should be denied in its entirety.

         However, should the Court decide that Varchetti is entitled to some amount

of attorneys’ fees, no lodestar multiplier should be applied. Varchetti’s counsel was

only involved in the case for a short period of time and faced no risks—therefore,

                                            1
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.805 Filed 01/03/19 Page 6 of 15




no justification exists for granting a multiplier.

      Finally, as for attorney Paul Varchetti, he should not be awarded any

attorneys’ fees in light of his attempt to conceal his involvement in the case and the

conflicts arising from his spousal relationship with Objector Varchetti, who is Paul

Varchetti’s wife. Paul Varchetti never entered an appearance in the case, his name

never appeared in any of the signature blocks of Objector Varchetti’s filings, he

did not participate in any phone calls with Class Counsel, and he sat at the Final

Fairness Hearing as a mere observer, providing no introduction or explanation for

his presence.

      As the Court will recall, at the Final Approval Hearing, Plaintiff’s counsel

raised the issue that Paul Varchetti (a longstanding client of Objector Varchetti’s

attorney Kathleen Klaus) appeared to be the actual party in interest, not Objector

Varchetti, and Attorney Klaus stated that such an insinuation was “sad.” Paul

Varchetti now seeks to recover $20,000 in attorneys’ fees, comprising 25 hours of

time supposedly spent on the objection plus a multiplier of 2x. Despite his

previously undisclosed involvement, it is now clear from Varchetti’s fee petition

that he was secretly acting as his wife’s lawyer, not for the benefit of the Class, but

rather to seek his own attorneys’ fees. The Court should see through such tactics

and deny Paul Varchetti’s request for fees.

II.   VARCHETTI IS NOT ENTITLED TO AN AWARD OF
      ATTORNEYS’ FEES BECAUSE HER OBJECTION WAS
                                            2
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.806 Filed 01/03/19 Page 7 of 15




      OVERRULED.

      First, the Court should deny Varchetti’s motion for attorneys’ fees because

 the Court overruled her objection, granted final approval, and found the settlement

 terms to be fair, reasonable, and adequate. The Court also held that “the

 determination of fees is ultimately made by the Court, not by the settlement

 terms” and that “the overall response to the settlement was favorable”. (Dkt. 53 at

 16.) Thus, while counsel for Objector Varchetti’s states that their work was

 “necessary in order to secure a fair award for the class” (Dkt. 56-2, ⁋ 5), this is

 plainly untrue—the Court deemed the settlement fair despite Julie Varchetti’s

 objection, and the fee determination was not a term of the settlement but rather a

 task for the Court.

      Indeed, the Court was always responsible for determining what a reasonable

 attorneys’ fee award to Settlement Class Counsel would be, regardless of what

 any term of the Settlement Agreement stated. The Varchetti objection did not

 apprise the Court of a responsibility it was not previously aware of, nor did it alert

 the Court to meaningful authority that effected the Court’s determination

 regarding Class Counsel’s reasonable fee award.

      Thus, while the Court has discretion to award an objector attorneys’ fees,

 Bowling v. Pfizer, Inc., 102 F.3d 777, 779 (6th Cir. 1996), an objector is not

 entitled to a fee award unless he or she confers an actual benefit on the Class.

                                           3
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.807 Filed 01/03/19 Page 8 of 15




 Vizcaino v. Microsoft Corp., 290 F.3d 1043, 1051–52 (9th Cir. 2002); In re

 Prudential Ins. Co. of America Sales Practices Litigation, 273 F.Supp.2d 563, 565

 (D.N.J. 2003). No such benefit has been conferred here by the overruled Varchetti

 objection. See In re Countrywide Fin. Corp. Customer Data Sec. Breach Litig.,

 2010 WL 3328249, at *1–2 (W.D. Ky. 2010) (denying an objector's motion for

 fees because “[t]he Court does not believe that the [objector] raised any issues that

 the Court would not have considered otherwise when addressing the fairness,

 reasonableness, and adequacy of the settlement,” and ultimately “[t]here was no

 cause and effect between the decisions of this case and the action of the

 [objector]”); In re Polyurethane Foam Antitrust Litig., 169 F. Supp. 3d 719, 723

 (N.D. Ohio 2016) (“This Court's analysis was not substantially enhanced because

 of CCAF's Objection, nor was the fee reduction ordered by this Court attributable

 to CCAF's arguments.”); In re Cardinal Health, Inc. Sec. Litig., 550 F. Supp. 2d

 751, 753 (S.D. Ohio 2008) (rejecting objector’s bid for attorneys’ fees after

 reducing class counsel’s fees from the requested 24% of the settlement fund to

 18% of the fund and noting that “neither objector conferred any benefit

 whatsoever on the class or on these proceedings. Smith's only contribution was to

 apprise the Court of a case . . . of which this Court was already aware.”).

      Therefore, while Varchetti’s counsel paints their work as integral to the

 Court’s fee analysis, the record reflects otherwise. The Varchetti objection was

                                          4
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.808 Filed 01/03/19 Page 9 of 15




    overruled, conferred no meaningful benefit to the Class, and granting the fee

    petition would in fact be to the Class’ detriment2—her motion for attorneys’ fees

    should be denied.

III.     SHOULD THE COURT AWARD ATTORNEYS’ FEES, THE
         AMOUNT OF FEES REQUESTED IS UNREASONABLE.

         Though, as explained above, Varchetti’s motion for attorneys’ fees should

be denied in its entirety because the objection was overruled and no benefit was

actually conferred to the Settlement Class, should the Court decide that Varchetti is

entitled to some amount of attorneys’ fees, Varchetti’s request for the same 2x

lodestar multiplier applied to Settlement Class Counsel’s fees should be rejected.

No justification for such a multiplier exists, as Varchetti’s counsel was only

involved in the case for a short period of time and faced no significant risks.

         Similarly, attorney Paul Varchetti should not be awarded any attorneys’ fees.

Attorney Varchetti failed to enter an appearance in the case, failed to sign any of

the papers filed by Objector Varchetti in this case, and, by failing to apprise the

Court of his involvement in the case, stripped the Court of an opportunity to

evaluate the conflicts arising from his relationship with Objector Varchetti. Despite

this, he now seeks to recover the bulk of the attorneys’ fees sought.

         A.     Varchetti’s counsel did not face risk to warrant the requested


2
 Any fee award to Varchetti would be awarded from the Settlement Fund, thus
diminishing the recovery of the Class.
                                            5
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.809 Filed 01/03/19 Page 10 of 15




              lodestar multiplier.

       “[E]nhancing the lodestar with a separate multiplier can serve as a means to

 account for the risk an attorney assumes in undertaking a case, the quality of the

 attorney's work product, and the public benefit achieved.” Rawlings v. Prudential-

 Bache Properties, Inc., 9 F.3d 513, 516 (6th Cir. 1993). Here, Varchetti asks the

 Court to award a 2x multiplier—the same multiplier that was awarded to Class

 Counsel. (Dkt. 56 at 3.)

       In other words, Varchetti would have the Court believe that her attorneys

 undertook the same magnitude of risk in filing a late-in-the-process objection to a

 class settlement that class counsel undertook in engaging in months of litigation,

 mediation, and the settlement approval process with no certain reward. Equating

 the two would be improper. See Lonardo v. Travelers Indem. Co., 706 F. Supp. 2d

 766, 815–16 (N.D. Ohio 2010) (“Simply put, a multiplier is not necessary or

 appropriate given Objector Greenberg and Mr. Frank's very limited role in this

 litigation and, again, the fact that Mr. Frank's work was straight-forward and is

 accurately reflected in the lodestar figure.”); In re Petrobras Sec. Litig., 320 F.

 Supp. 3d 597, 601 (S.D.N.Y. 2018) (“As Objector was only involved in the case

 for a short period of time and faced no risks in his involvement, the Court finds no

 justification for granting Objector a multiplier. Accordingly, this request is denied.

 The fact that the Court approved a multiplier for class counsel does not entitle

                                            6
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.810 Filed 01/03/19 Page 11 of 15




 Objector to a multiplier.”); Park v. Thomson Corp., 633 F. Supp. 2d 8, 13

 (S.D.N.Y. 2009) (“In granting final approval of the Amended Settlement and class

 counsel's motion for attorneys' fees, this Court awarded class counsel a 1.5

 multiplier. That multiplier was based, inter alia, on class counsel's involvement

 with this action since filing the complaint in March 2005 and the significant risks

 attendant to the litigation. However, Pentz did not appear in this action until three

 years later and the time that he devoted to this matter spanned a far shorter

 interval.”).

        Simply put, Varchetti and her counsel have not demonstrated any significant

 risk they faced that would justify awarding the same lodestar risk multiplier

 awarded to Settlement Class Counsel, and their involvement has been limited in

 time and scope. The Court should reject Varchetti’s request for a 2x multiplier.

        B.      Attorney Paul Varchetti should not be awarded fees.

        Finally, attorney Paul Varchetti should not be awarded any attorneys’ fees.

 Paul Varchetti did not file an appearance in the case, did not present himself as an

 attorney for Objector Varchetti in any of her filings, and did not hold himself out

 as Objector Varchetti’s attorney at the Final Fairness Hearing. Yet despite hiding

 his involvement he now seeks the bulk of the attorneys’ fees (twice that sought by

 Attorney Klaus) for his wife’s objection. (See Dkt. 56 at 2.)

        As Settlement Class Counsel raised at the Final Approval Hearing, it is their

                                            7
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.811 Filed 01/03/19 Page 12 of 15




 belief that the objection was in fact driven by Attorney Varchetti. Indeed, Attorney

 Varchetti appeared at the Final Fairness Hearing in Objector Varchetti’s absence.

 Crucially, neither Varchetti nor attorney Klaus explained his presence at the

 hearing or his relationship to Objector Varchetti—this frankly demonstrates a lack

 of candor with the Court. Had the Court been made aware of his involvement at the

 early stages of Objector Varchetti’s objection, the Court could have inquired about

 conflicts of interest arising from the relationship and taken such conflicts into

 consideration when evaluating the objection.

       Indeed, lawyers acting on behalf of a Class, as Varchetti claims to have

 done, cannot have such conflicts. See Turoff v. May Co., 531 F.2d 1357, 1360 (6th

 Cir. 1976) (“If the interests of a class are to be fairly and adequately protected, if

 the courts and the public are to be free of manufactured litigation, and if

 proceedings are to be without cloud, the roles of class representative and of class

 attorney cannot be played by the same person.”); Petrovic v. Amoco Oil Co., 200

 F.3d 1140, 1154–55 (8th Cir. 1999) (“In situations where there is a close familial

 bond between a class counsel and a class representative, it seems to us that there is

 a clear danger that the representative may have some interests in conflict with the

 best interests of the class as a whole when making decisions that could have an

 impact on attorney fees. . . a conflict of interest exists when a class counsel and

 a class representative are closely related.”).

                                            8
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.812 Filed 01/03/19 Page 13 of 15




       Paul Varchetti, by masking his involvement in the case until it was time to

 seek his fees, undoubtedly was aware of the conflict his involvement caused. If it

 were not an issue, he should have apprised the Court of his role as attorney for his

 wife and afforded the Court an opportunity to review the propriety of his

 involvement. The Court was denied such an opportunity and should now decline to

 grant the $20,000 in attorneys’ fees Paul Varchetti seeks—an amount

 approximately 150 times greater than Julie Varchetti or any other Class member

 will receive as part of the settlement.

 V.    CONCLUSION

       For the foregoing reasons, Plaintiff respectfully requests the Court deny

 Varchetti’s motion for attorneys’ fees and grant any further relief that the Court

 finds just and appropriate.


 Dated: January 3, 2018                    MICHAEL BOWMAN, individually and
                                           on behalf of all others similarly situated,

                                           By: /s/ Steven L. Woodrow

                                           Steven L. Woodrow
                                           Patrick H. Peluso*
                                           Woodrow & Peluso, LLC
                                           3900 E Mexico Ave., Suite 300
                                           Denver, Colorado 80210
                                           Tel: 720.213.0675
                                           swoodrow@woodrowpeluso.com
                                           * Pro hac vice

                                           Bradley J. Friedman, Esq. P70877
                                           Law Offices of Bradley J. Friedman, Esq.
                                           30300 Northwestern Hwy, Suite 106
                                           Farmington Hills, MI 48334
                                             9
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.813 Filed 01/03/19 Page 14 of 15



                                    248-932-3500 (phone)
                                    bfriedmanesq@gmail.com

                                    Stefan L. Coleman, Esq.
                                    LAW OFFICES OF STEFAN COLEMANth, P.A.
                                    201 South Biscayne Boulevard, 28 Floor
                                    Miami, Florida 33131
                                    Tel: 877.333.9427
                                    law@stefancoleman.com




                                      10
Case 2:17-cv-11630-NGE-RSW ECF No. 57, PageID.814 Filed 01/03/19 Page 15 of 15




                          CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on January 3, 2018, I served the above
 and foregoing papers by causing such paper to be filed with the Court using the
 Court’s electronic filing system, which will send copies of such paper to all
 counsel of record.


                                       /s/ Steven L. Woodrow
